Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
STATUS OF CLAIMS
 	Applicant’s amendment of claims 1, and submission of new claims 6-10 in “Claims - 03/19/2022” with the “Amendment/Req. Reconsideration-After Non-Final Reject - 03/19/2022” is acknowledged. 
 	This office action considers Claims 1-10 pending for prosecution.
REASON FOR ALLOWANCE
       Claims 1-10 are allowed over prior art.
       The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding independent claim 1: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a first set of two third n-type semiconductor in continuous ring circles deposed in the upper part of the p-type semiconductor layer and being adjacent to both inner-side and outer-side of the first enclosed deep trench but not in direct contact with the first enclosed deep trench; and  a second set of two third n-type semiconductor in continuous ring circles deposed in the upper part of the p-type semiconductor layer and being adjacent to both inner-side and outer- side of the second enclosed deep trench but not in direct contact with the second enclosed deep trench” – as recited in claim 1, in combination with the remaining limitations of the claim.
The most relevant prior art of references (US 20030160262 A1 to Kitada, US 20070187753 A1 to Pattanayak, US 20050167742 A1 to Challa) substantially disclose the limitations with the exception of the limitations described in the preceding paragraph.
The prior art made of record and not relied upon (US 20030160262 A1 to Kitada, US 20070187753 A1 to Pattanayak, US 20050167742 A1 to Challa) is considered pertinent to applicant's disclosure. See form PTO-892. Kitada discloses:

    PNG
    media_image1.png
    251
    341
    media_image1.png
    Greyscale

Kitada – Fig. 22
a first n-type semiconductor layer (211; Fig. 22; [0135] – “semiconductor substrate 211 is of the same conductivity type as that of the semiconductor layer 212”; [0118] – “semiconductor layer 212 of a first conductivity type”; [0114] – “the first conductivity type is N-type and the second conductivity type is P-type”); 
a second n-type epitaxial semiconductor layer (212 – [0118] - “a semiconductor layer 212 of a first conductivity type made of epitaxially grown” – see also [0114]) with lower doping concentration but larger depth than that of the first n-type semiconductor layer ([0135] – “semiconductor substrate 211 is of the same conductivity type as that of the semiconductor layer 212 and in a high concentration” – depth of 212 is more than 211 as shown in Fig. 22), deposed on top of the first n-type semiconductor layer (212 is over 211); 
a p-type semiconductor layer (252 – [0153] – “These relay diffusion layers 252a, 252b, and 252c are formed at the same time when the base region 233 is formed by diffusion, and have the same depth and the same concentration as those of the base region 233”; [0122] – “a base region 233 of the second conductivity type is formed by a diffusion process”; [0114] – “the second conductivity type is P-type”) deposed on the top surface of the second n-type semiconductor layer (252 is on top surface of 212); 
a metal layer (267 – [0130] – “electrode film 267”) deposed above the p-type semiconductor layer (267 above 252);

    PNG
    media_image2.png
    507
    682
    media_image2.png
    Greyscale
Kitada – annotated Fig. 20
at least two enclosed operating deep trenches ({2271, 2273}; Fig. 20; [0118]) in concentric continuous ring comprising a first deep trench (2271) and a second deep trench (2273), 
wherein the first operating deep trench (2271) etched from the top of the p-type semiconductor layer (252); 
the second operating deep trench (2273) etched from the top of the p-type semiconductor layer (252) and the first operating deep trench has smaller radius than the second operating deep trench (Fig. 20 shows first trench 2271 is an inner trench and second trench 2273 is an outer trench – therefore, 2271 has smaller radius than the radius of 2273). 
But, Kitada does not expressly disclose the deep trenches are circles (rather, Kitada’s trenches are rectangular – see Fig. 20) and the deep trenches reach down to the interface of the first n-type semiconductor layer and the second-type semiconductor layer.
However, in a related art, Pattanayak teaches deep trenches {500, 504} and mesas {502, 506} may be circular (Pattanayak – Fig. 9A – [0092] – “the annular trenches and mesas could be circular, rectangular or hexagonal”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute Kitada’s rectangular trenches with those of Pattanayak’s trenches.
The ordinary artisan would have been motivated to substitute Kitada’s rectangular trenches with those of Pattanayak’s trenches in the manner set forth above for, at least, this integration will “prevent unduly high electric fields from developing at the corners” due to the trenches being circular (round corners) – see Pattanayak – [0092].
But, Kitada does not expressly disclose the deep trenches reach down to the interface of the first n-type semiconductor layer and the second-type semiconductor layer.
However, in a related art, Challa discloses enclosed deep trenches 2603A with an oxide coating 2605A on their sidewalls and bottom surfaces and a polysilicon layer 2607A filling their centers and connected to a metal layer 2609A for operation extending down to bottom of a second n-type semiconductor later (n-) and a first enclosed deep trench being the outermost trench of the device (Challa Figs. 25F and 26A).
Challa teaches that the depth of termination trench is one of the parameter that is adjustable to reduce the electric field and increase avalanche breakdown thus achieve improved termination structures for low, medium and high voltage devices (Challa – [0024], [0148 – 0150]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Challa’s teachings with into the combination of Kitada and Pattanayak, i.e. replacing Kitada’s guard ring with Challa’s termination to improve termination structures – see Challa – [0148] – “For higher voltage devices, multiple termination trenches as shown in FIG. 25F can be employed to further increase the breakdown voltage of the device”.
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claim 1 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claims, the claim 1 is deemed patentable over the prior art.
Claims (2-10) are allowed as those inherit the allowable subject matter from claim1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898
/JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898